Title: From George Washington to Henry Knox, 1 June 1786
From: Washington, George
To: Knox, Henry



My dear Sir,
Mount Vernon June 1st 1786.

The Post of last week brougt me (by way of New York) a letter, of which the inclosed is a Copy. I transmit it, not only for your perusal, but for information, and advice. All the papers respecting the Soci[e]ty of the Cincinnati being in possession of the Secretary Genl or the Assistant Secretary, and my memory very defective, I cannot speak with precision to Mr Jefferson, or decide on any thing which is pleasing to myself. From what I can recollect of the matter, all the Officers who chose to make use of Major L’Enfant’s Agency to obtain the badge of the Society, not only commissioned him to bring them from France, but furnished him with the means. I did this myself for 6 or 8. He brought many more. I have some reason to beleive on a speculating Scheme; and demanded so much for them, as, if my Memory serves me, to disgust many Members of the Society, and induce them to apply to an Artist in Philadelphia, who, it was said, would not only execute them as well, (and without the defect which was discovered in the French ones) but furnish them cheaper. This and L’Enfant’s misapplication of the money (if the fact is so) for those he did receive, may have been the Sources of the present difficulty. On the one hand, it will be very disagreeable to the American Officers to be freely spoken of on this occasion. On the other, it may not only be hard but distressing to comply with the demands of the Parisian Artisan, as we are not only unacquainted with the extent, but in some measure with the nature of them. What is become of L’Enfant? I have not seen him since the general Meeting of the Society which was held at Philadelphia in May 1784, nor, that I recollect, have heard of him ’till Mr Jefferson’s Letter came to hand.
Mrs Washington joins me in every affectionate wish for Mrs

Knox, yourself, & family. And with sentiments of the warmest friendship I am ever your’s

Go: Washington


By forwarding the inclosed letter you will oblige G.W.

